FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS November 23, 2020
                                                                 Christopher M. Wolpert
                                TENTH CIRCUIT                        Clerk of Court



 EDGAR RIVERA, on behalf of
 himself and all others similarly
 situated,

              Plaintiff - Appellant,                     No. 20-1031
                                            (D.C. No. 1:15-CV-01057-PAB-MEH)
 v.                                                       (D. Colo.)

 EXETER FINANCE CORP.,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, BRISCOE, and MURPHY, Circuit Judges.


      Pesky robocalls: we all get them, we all hate them, and yet we all cannot

seem to get rid of them, no matter how many times we unsubscribe, hang up, or

share choice words with the machine on the other end of the line. Edgar Rivera

shares this sentiment and filed an action against Exeter Finance Corp., an auto

loan financing company whose autodial system allegedly called him without his



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
consent over two hundred times, sometimes in the early morning hours and as

many as seven times a day.

      Rivera is not the only one suffering from Exeter’s vexatious robocalls, so

he sought to bring a class action lawsuit pursuant to the Telephone Consumer

Protection Act, 47 U.S.C. § 227, which outlaws the use of automatic telephone

dialing systems to call cell phone numbers without prior express consent. The

district court denied both of his attempts at class certification, the second of

which is on appeal.

      In his second attempt at class certification, Rivera submitted a list of 482

names to the district court. 1 That list was it. This novel approach puts the cart

before the horse.

      At the class certification stage, the plaintiff must submit a proposed class

definition, which allows the district court to evaluate the Federal Rule of Civil

Procedure 23 requirements and determine whether to certify the proposed class.

Submission of a list of names is not in and of itself fatal to class certification, but

a failure to also define the class is. If the district court is only given a list of


      1
         In his second motion for class certification, Rivera asked the district
court “to certify a class of 482 cell phone subscribers—including
Rivera—identified in Exhibit A attached hereto . . . .” App. 139. This list of
names was determined by Rivera’s counsel based on a method that included
subjective criteria, like eliminating names or addresses that were “similar to the
prior subscriber’s name or address” and that “reflect[ed] businesses or [had] false
or inadequate name or address information.” Id. 143.

                                            2
names, it must work backwards to determine which commonalities between the

members could make it a class in order to come up with a class definition.

Indeed, “[a]n order that certifies a class action must define the class . . . .” Fed. R.

Civ. P. 23(c)(1)(B). But defining the class from scratch is not the district court’s

job. It is the burden of the plaintiff seeking class certification, here Rivera, to

show the class certification requirements are satisfied, see Trevizo v. Adams, 455

F.3d 1155, 1162 (10th Cir. 2006), and the submission of a list of names without a

class definition falls short of satisfying this burden. 2

      The district court’s denial of class certification is accordingly

AFFIRMED.

                                         ENTERED FOR THE COURT

                                         Timothy M. Tymkovich
                                         Chief Judge




      2
         The invited error doctrine prohibits the panel from considering Rivera’s
argument on appeal that the district court committed reversible error by
“skipp[ing] over a traditional Rule 23 analysis and [going] straight to
ascertainability,” Aplt. Br. at 21, because he argued the opposite below. See App.
144; John Zink Co. v. Zink, 241 F.3d 1256, 1259 (10th Cir. 2001) (“The invited
error doctrine prevents a party from inducing action by a court and later seeking
reversal on the ground that the requested action was error.”).

                                            3